IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTOINE SPANN,                                : No. 90 EM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
MICHAEL D. OVERMYER, ET. AL,                  :
                                              :
                    Respondents               :

                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Petition in the Nature for a Writ of Mandamus”

and the “Motion for Leave to File Default Judgment” are DENIED.